Citation Nr: 1756058	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-48 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness and to include as secondary to a service-connected left ankle condition.

2.  Entitlement to service connection for a neck disability, to include as due to an undiagnosed illness and to include as secondary to a service-connected left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness and to include as secondary to a service-connected left shoulder disability.

4.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness and to include as secondary to a service-connected left ankle condition.

5.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness and to include as secondary to a service-connected left ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Louisville, Kentucky.  This case was previously remanded in September 2014 and November 2016 for additional claim development and has now been returned to the Board for further adjudication.

A videoconference hearing was held in July 2014 before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In November 2016, the Board remanded the claims on appeal for the procurement of several addendum etiology opinions responsive to the secondary theories of service connection raised by the Veteran's representative in a July 2016 brief, for procurement of a direct service connection opinion with consideration of lay evidence consistent with continuity of symptoms, and for procurement of an opinion addressing the presence of an undiagnosed illness involving joint pain prior to the Veteran's diagnoses of arthritis of the cervical spine, lumbar spine, right shoulder, as well as bilateral patella tendonitis of the knees.  Addendum opinions were procured in December 2016.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Applying the foregoing to the findings contained in the December 2016 addendum opinions, the Board finds that the secondary service connection provided by the VA examiner was not responsive to the aggravation prong of secondary service connection.  Specifically, although the examiner extensively discussed proximate cause to include gait change related to the Veteran's theory of his back and knee conditions as secondary to his service-connected left ankle condition, and also extensively discussed proximate cause in relation to the Veteran's theory of a right shoulder and neck disabilities as secondary to a left shoulder condition, the only rationale provided for the aggravation prong of secondary service connection was that "since there is no secondary service connection regarding any of the claimed conditions, there can be no aggravation."  Accordingly, remand of this claim is required for procurement of the requested addendum etiology opinion with respect to aggravation with supporting rationale.

Additionally, with regard to the Veteran's left and right knee claims, the Board observes that the addendum opinion procured with respect to those claims was predicated on some findings that conflict with the examiner's earlier July 2015 finding that the Veteran's bilateral knee presentation was consistent with bilateral patella tendonitis.  The December 2016 addendum opinion procured stated that the Veteran was not diagnosed with a bilateral knee condition in July 2015 and had never been diagnosed with a knee condition.  Additionally, despite the examiner's own findings with respect to the Veteran's July 2015 diagnosis of bilateral patella tendonitis, the examiner also commented that it was beyond the scope of the examination to diagnose and treat medical conditions, and pointed out that the Veteran had normal X-rays in 2015.  However, given that the Veteran was diagnosed with bilateral patella tendonitis by the examiner despite his normal X-rays, it is difficult for the Board to discern the relevancy of this finding.  Additionally, the examiner did not discuss the Veteran's subjective report of continuity of symptoms or his bilateral knee symptoms reported by him and contained in the May 2002 VA examination, other than to comment on the Veteran's X-ray results; as noted above the relevancy of the X-ray results to the diagnosis of bilateral patella tendonitis is unclear to the Board based on the July 2015 examination findings.  At the Veteran's May 2002 VA examination conducted prior to his July 2002 separation from service, he had reported symptoms, including swelling related to running (although he did not present with effusion at that time), and at his February 2002 separation he reported problems going upstairs in bad weather and reported knee trouble.  Additionally, at the Veteran's April 2010 VA examination his left and right patella tendon was noted to be tender to palpitation and both knee were also tender to palpitation along the joint line with guarding; additionally, patella and medial knee surface tenderness was observed by the July 2015 VA examiner.  Accordingly, on remand, an addendum opinion should be procured with respect to the Veteran's diagnosed bilateral patella tendonitis, his past bilateral knee symptoms as reported by him in 2002, the findings of the April 2010 VA examination report, and the Veteran's lay testimony regarding continued symptoms.  The addendum opinion procured should address direct service connection.

Finally, as the record demonstrates that the Veteran is in receipt of VA medical treatment, on remand all relevant VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the claims on appeal and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided with respect to his low back claim.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following etiology opinion along with supporting rationale:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back condition has been aggravated beyond its natural progression by his service-connected left ankle condition during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided with respect to his neck claim.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following etiology opinion along with supporting rationale:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed neck condition has been aggravated beyond its natural progression by his service-connected left shoulder during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided with respect to his right shoulder claim.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following etiology opinion along with supporting rationale:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right shoulder condition was aggravated beyond its natural progression by his service-connected left shoulder condition during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided with respect to his bilateral knee claims.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following etiology opinions along with supporting rationale:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral patella tendonitis: (1) began during active service; or (2) is otherwise related to any incident of active duty service.  In this regard the examiner is asked to comment on the Veteran's reported symptoms at his May 2002 VA examination prior to separation from active duty service, his reported symptoms at the time of the February 2002 separation physical, and the findings of the April 2010 and July 2015 VA examination reports.  Please refer to the body of this remand decision for further context as necessary.  The examiner should also comment on the Veteran's report of continued bilateral knee symptoms after active duty service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral patella tendonitis condition has been aggravated beyond its natural progression by his service-connected left ankle condition during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




